Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Non-Final Office action is in response to the application filed on June 8th, 2017 and in response to Applicant’s Arguments/Remarks filed on July 8th, 2020. Claims 1-3, 8-11 and 21 are pending.
Priority
3.	Application 15/617,810 was filed on June 8th, 2017 which claims priority to Korean Application No. 10-2017-0035521 filed on March 21st, 2017. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8th, 2020 has been entered. 
Response to Arguments
6.	Applicant states that the prior art doesn’t disclose the amended claim language.  Examiner disagrees with the applicant’s conclusion that the pending claims as amended are in condition for allowance, as the amended claims have been considered but applicant’s arguments are moot in view of the new ground(s) of rejection.
7.	Applicant has cancelled claim 6, so the 35 USC § 112 first paragraph rejection of claim 6 is now moot and has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,778,813 to Shenfield et al. (hereinafter Shenfield) in view of US Patent 10,416,777 to Zhu et al. (hereinafter Zhu) further in view of US2018/0012003 to Asulin et al. (hereinafter Asulin)

Shenfield discloses a mobile terminal, comprising (mobile user equipment: col. 2, lines 31-36): 
a memory configured to store a plurality of functions of the mobile terminal (col. 2, lines 49-56); and 
a controller configured to: 
learn a usage pattern of a legitimate user for a specific function (col. 5, line 60- col. 6, line 29),
set the usage pattern of the legitimate user as a pre-learned pattern corresponding to the specific function (col. 5, line 60- col. 6, line 29), 
determine that the user is the legitimate user (The device can sense the finger of the user and identify the finger used 306. The device can identify the finger based on certain substantially unique identification information, see col. 4, lines 41-44), and determine that the user is not the legitimate user (other users: col. 7, lines 8-11),
and execute the specific function in a first mode having a first security standard when the user is the legitimate user (col. 5, lines 13-33 and col. 6, lines 30-39), 
execute the specific function in a second mode having a second security standard higher than the first security standard when the user of the user input is not the legitimate user (other users: col. 7, lines 8-11). 
Shenfield does not specifically teach wherein the pre-learned pattern includes an input order of inputs applied to the mobile terminal.
Zhu teaches wherein the pre-learned pattern includes an input order of inputs applied to the mobile terminal (In this conventional case of FIG. 2, there may be three different touch combinations that may be entered in order. Touch pattern 111 (a circle), touch pattern 112 (a directional line), and touch pattern 113 (a directional line) that is entered sequentially via touch, see col. 3, lines 16-20 and The patterns (hover or touch) may be entered in order or out of order based on predetermined authentication settings, see col. 3, lines 30-31, and In an example, if the correct gesture(s) in the correct order is provided after one or more vibrations or other stimuli then a user may be authenticated, see col 4, lines 59-61).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Shenfield to include wherein the pre-learned pattern includes an input order of inputs applied to the mobile terminal as taught by Zhu to combine prior art elements according to known methods.
Shenfield and Zhu do not specifically teach learn a usage pattern of a legitimate user for a specific function by monitoring user patterns inputted to the mobile terminal for executing the specific function, and in response to receiving a user input from a user, compare the user input with the pre-learned pattern, wherein each of the user input and the pre-learned pattern includes a plurality of touch inputs, calculate a probability that the user input corresponds to the pre-learned pattern based on a comparison result of the user input and the pre-learned pattern, based on a calculation result of the probability, determine that the user is the legitimate user when the probability is greater or equal to a predetermined value and determine that the user is not the legitimate user when the probability is less than the predetermined value. 
by monitoring user patterns inputted to the mobile terminal for executing the specific function (paragraphs [0038 and 0062]), and 
in response to receiving a user input from a user, compare the user input with the pre-learned pattern, wherein each of the user input and the pre-learned pattern includes a plurality of touch inputs, calculate a probability that the user input corresponds to the pre-learned pattern based on a comparison result of the user input and the pre-learned pattern (paragraph [0040]), 
based on a calculation result of the probability, determine that the user is the legitimate user when the probability is greater or equal to a predetermined value and determine that the user is not the legitimate user when the probability is less than the predetermined value (paragraphs [0057 and 0063]), 
and execute the specific function in a first mode having a first security standard when the user is the legitimate user (paragraphs [0041, 0046 and 0057]), and 
execute the specific function in a second mode having a second security standard higher than the first security standard when the user of the user input is not the legitimate user (paragraph [0046 and 0057]). 
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Shenfield and Zhu to include learn a usage pattern of a legitimate user for a specific function by monitoring user patterns inputted to the mobile terminal for executing the specific function, and in response to receiving a user input from a user, compare the user input with the pre-learned pattern, wherein each of the user input and the pre-learned pattern includes a plurality of touch inputs, calculate a probability that the user input corresponds to the pre-learned pattern based on a comparison result of the user input and the pre-learned pattern, based on a calculation result of the probability, determine that the user is the legitimate user when the probability is greater or equal to a predetermined value and determine that the user is not the legitimate user when the probability is less than the predetermined value as taught by Asulin to combine prior art elements according to known methods to enhance user authentication using behaviometrics (paragraph [0037]).


As per claim 2
Shenfield discloses a touch sensor configured to detect a touch, wherein the user input is a touch input detected by the touch sensor (touch screen, reactive to finger touches, gestures, etc.: col. 3, lines 1-7). 

As per claim 3
Shenfield discloses the controller is further configured to: analyze a touch area of the touch input, a touch pressure of the touch input, a touch speed of the touch input, information on a finger applying the touch input, the number of touches of the touch input, or touch type of the touch input (col. 4, lines 41- col. 5, line 4).




	As per claim 21
. 	

9.	Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,778,813 to Shenfield et al. (hereinafter Shenfield) in view of US Patent 10,416,777 to Zhu et al. (hereinafter Zhu) in view of US2018/0012003 to Asulin et al. (hereinafter Asulin) further in view of US Patent 9,483,628 to Chatterton et al. (hereinafter Chatterton).
As per claim 8
Shenfield, Zhu, and Asulin do not specifically teach the second mode is a mode in which an operation related to some of a plurality of menus related to the function is limited.
Chatterton teaches the second mode is a mode in which an operation related to some of a plurality of menus related to the function is limited (col. 2 lines 20-50).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Shenfield, Zhu, and Asulin to include the second mode is a mode in which an operation related to some of a plurality of menus related to the function is limited as taught by Chatterton to combine prior art elements according to known methods to enhance device security.

10.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,778,813 to Shenfield et al. (hereinafter Shenfield) in view of US Patent 10,416,777 to Zhu et al. (hereinafter Zhu) in view of US2018/0012003 to Asulin et al. (hereinafter Asulin) in view of US Patent 9,483,628 to Chatterton et al. (hereinafter Chatterton) further in view of US Patent 9,319,221 to Awad et al. (hereinafter Awad).

Shenfield, Zhu, Asulin, and Chatterton do not specifically teach the controller is further configured to: output notification information for requesting additional authentication when an execution request for an operation related to the limited menus is received. Chatterton teaches requiring additional authentication (col. 5, lines 21-38 and col. 6, lines 46-59).
Awad teaches the controller is further configured to: output notification information for requesting additional authentication when an execution request for an operation related to the limited menus is received (col. 8, lines 2-21).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Shenfield, Zhu, Asulin, and Chatterton to include the monitor the user input occurs during the selected operation mode, wherein the controller is further configured to switch the selected operation mode to another operation mode according to the compare as taught by Awad to combine prior art elements according to known methods to enhance device security.

As per claim 10
Shenfield, Zhu, Asulin, and Chatterton do not specifically teach the controller is further configured to: execute the operation related to the limited menus when the additional authentication is performed.
Awad teaches the controller is further configured to: execute the operation related to the limited menus when the additional authentication is performed (col. 8, lines 2-21).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Shenfield, Zhu, Asulin, and Chatterton to include the controller is further configured to: execute the operation related to the limited menus when the additional authentication is performed as taught by Awad to combine prior art elements according to known methods to enhance device security.

As per claim 11
Shenfield, Zhu, Asulin, and Chatterton do not specifically teach the mobile terminal operates in any one state of a locked state and a released state, wherein the locked state is where an operation of the mobile terminal is limited according to a user input and the released state is where operation control of the mobile terminal is available according to a user input; and wherein the controller is further configured to: select any one of a plurality of operation modes having different security levels based on user input applied during the locked state, the selecting occurring when the locked state is switched to the released state based on the user input received during the locked state.
Awad teaches the mobile terminal operates in any one state of a locked state and a released state, wherein the locked state is where an operation of the mobile terminal is limited according to a user input and the released state is where operation control of the mobile terminal is available according to a user input; and wherein the controller is further configured to: select any one of a plurality of operation modes having different security levels based on user input applied during the locked state, the selecting occurring when the locked state is switched to the released state based on the user input received during the locked state (col. 2, lines 33-59 and col. 8, lines 2-21).



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693